           Case 1:19-cv-06702-LGS Document 62 Filed 04/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 BRYAN NELL, ET AL.,                                          :
                                            Plaintiffs,       :
                                                              :
                            -against-                         :
                                                              :   19 Civ. 6702 (LGS)
 CITY OF NEW YORK,                                            :
                                            Defendant.        :          ORDER
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a telephonic conference was held on April 30, 2020, to discuss Defendant’s

application to compel depositions at Dkt. No. 54 and Plaintiffs’ application to compel testimony

at Dkt. No. 59. For the reasons stated at the conference, it is hereby

        ORDERED that each application is GRANTED in part. Defendant may depose any

number of Plaintiffs who have not yet been deposed, so long as the total hours of these

depositions does not exceed 25 hours. The parties shall meet and confer on a proposed schedule

to complete the depositions within these constraints, and shall file a letter by May 7, 2020,

informing the Court of the agreed-upon schedule.

        Defendant’s designated 30(b)(6) witness on FLSA Training shall testify as to topics (d)

and (e) of Plaintiffs’ Notice of Deposition Pursuant to Rule 30(b)(6), dated December 9, 2019.

These topics encompass topics (a), (b) and (c) of the December 9 Notice, and Defendant shall

accordingly prepare the 30(b)(6) witness.

        The deadline to complete discovery is hereby extended to June 30, 2020. The Third

Amended Case Management Plan will follow separately.

        The Clerk of Court is respectfully directed to close Dkt. Nos. 54 and 59.

Dated: April 30, 2020
       New York, New York
